                             Case 2:21-cv-01329-SRB Document 1 Filed 07/30/21 Page 1 of 4




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JULIE E. MAURER, SB #023347
                    2 Julie.Maurer@lewisbrisbois.com
                      ANDREW B. KLEINER, SB #034479
                    3 Andrew.Kleiner@lewisbrisbois.com
                      Phoenix Plaza Tower II
                    4 2929 North Central Avenue, Suite 1700
                      Phoenix, Arizona 85012-2761
                    5 Telephone: 602.385.1040
                      Facsimile: 602.385.1051
                    6
                      Attorneys for Plaintiff Mayflower Transit,
                    7 LLC
                    8                                    UNITED STATES DISTRICT COURT
                    9                                     DISTRICT OF ARIZONA, PHOENIX
                   10 Mayflower Transit, LLC,                               Case No.
                   11                      Plaintiff,
                                                                            COMPLAINT
                   12             vs.
                   13 Gerry Sutherland,
                   14                      Defendant.
                   15
                   16            Plaintiff Mayflower Transit, LLC (hereinafter “Mayflower”), by and through
                   17 undersigned counsel, does hereby state and allege as follows:
                   18                                   PARTIES, JURISDICTION AND VENUE
                   19            1.        Mayflower is a Missouri limited liability company with its principal place of
                   20 business in Fenton, Missouri. Mayflower is a motor carrier of household goods and personal
                   21 property by the authority of the Surface Transportation Board and the I.C.C. Termination
                   22 Act of 1995, 49 U.S.C. § 13101 et. seq.
                   23            2.        Upon information and belief, Defendant Gerry Sutherland resides in Port
                   24 Ludlow, Washington.
                   25            3.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and
                   26 1337, as confirmed in Thurston Motor Lines, Inc. v. Rand, 460 U.S. 533 (1983). This action
                   27 involves the collection of interstate tariff charges for a shipment moving in interstate

LEWIS              28 commerce pursuant to the Interstate Commerce Act, 49 U.S.C. §§ 14705, 13706 and 13702.
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4838-5818-4433.1
                             Case 2:21-cv-01329-SRB Document 1 Filed 07/30/21 Page 2 of 4




                    1            4.        The matter complained of herein and the liability of Defendant arises from the
                    2 interstate carriage of goods.
                    3            5.        28 U.S.C. §§ 1331 and 1337 confer original jurisdiction upon these actions
                    4 arising under the Acts of Congress regulating commerce, regardless of the amount in
                    5 controversy.
                    6            6.        Venue is proper in the United States District Court for the District of Arizona
                    7 because a substantial part of the events or omissions giving rise to the claim occurred in this
                    8 venue. 28 U.S.C. § 1391 (b).
                    9                                          CLAIM FOR RELIEF
                   10                             (Breach of Interstate Transportation Contract)
                   11            7.        Mayflower repeats and realleges paragraphs 1 through 6 of the Complaint as
                   12 though fully set forth herein.
                   13            8.        The matter complained of herein and the liability of Defendant are predicated
                   14 upon the interstate transportation of property by Mayflower, pursuant to a Bill of Lading and
                   15 Mayflower’s duly published tariff incorporated therein by reference. 49 U.S.C. §§ 13702
                   16 and 13706.
                   17            9.        On or about August 25, 2020, Defendant entered into and accepted a contract
                   18 with Mayflower for the interstate shipment of their goods from Sun City, Arizona to Port
                   19 Ludlow, Washington. The contract, Uniform Bill of Lading No. 1155-813-0 (“Bill of
                   20 Lading”), incorporates by reference Mayflower’s published tariff UMT1.
                   21            10.       Item 37 of Mayflower’s published tariff UMT1 states in part,
                   22                      “In addition to these terms, to the extent not already applicable,
                                           the rules governing carrier’s and customer’s obligations relating
                   23                      to payment and collection of charges and the processing of
                                           claims for overcharge, duplicate payment, or overcollection
                   24                      found in Titles 49 of the U.S. Code and U.S. Code of Federal
                                           Regulations are hereby adopted as if fully stated in this tariff.”
                   25
                   26            11.       Defendant tendered to Mayflower her goods for interstate transit from Arizona
                   27 to Washington.

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4838-5818-4433.1                                   2
                             Case 2:21-cv-01329-SRB Document 1 Filed 07/30/21 Page 3 of 4




                    1            12.       On or about August 17, 2020, Mayflower delivered the tendered goods to
                    2 Defendant at Port Ludlow, Washington, pursuant to the Bill of Lading.
                    3            13.       The interstate tariff transportation charges, in the total amount of $6,918.29,
                    4 are due from the interstate carriage of Defendant’s goods from Sun City, Arizona to Port
                    5 Ludlow, Washington.
                    6            14.       Defendant made payment in the amount of $6,918.29 via credit card. Due to
                    7 an alleged claim for delay and cargo loss and damage, Defendant disputed the charges to her
                    8 credit card, leaving the entire balance of interstate tariff transportation charges, in the amount
                    9 of $6,918.29, due for the interstate carriage of Defendant’s goods from Sun City, Arizona to
                   10 Port Ludlow, Washington.
                   11            15.       The interstate transportation services for carriage of Defendant’s goods were
                   12 performed in accordance with the Bill of Lading and Mayflower’s tariff provisions
                   13 incorporated therein.
                   14            16.       Defendant was the actual and beneficial owner or legal possessor and
                   15 consignee of the goods for which the interstate transportation services were provided by
                   16 Mayflower, pursuant to the Bill of Lading. In accordance with 49 U.S.C. §§ 13702 and
                   17 13706, Mayflower is obligated to collect, and Defendant is obligated to pay, the full
                   18 applicable tariff charges due.
                   19            17.       Mayflower has performed all the terms and conditions set forth in the Bill of
                   20 Lading and there is due and owing the balance of $6,918.29 as unpaid tariff transportation
                   21 charges.
                   22            18.       Despite timely and repeated demands, Defendant has breached the Bill of
                   23 Lading by failing and/or refusing to pay Mayflower the outstanding transportation charges.
                   24 Defendant is liable to Mayflower in the sum of $6,918.29, pursuant to the terms of the Bill
                   25 of Lading and the I.C.C. Termination Act of 1995, §§ 49 U.S.C. 13706 and 13707.
                   26            19.       The unpaid amounts owed are liquidated amounts which became due on
                   27 specified dates; thus, Mayflower is entitled to pre-judgment interest at the highest rate

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4838-5818-4433.1                                  3
                             Case 2:21-cv-01329-SRB Document 1 Filed 07/30/21 Page 4 of 4




                    1 allowed by law on all such obligations from the dates in which they became due through the
                    2 date of judgment.
                    3                                         PRAYER FOR RELIEF
                    4               Mayflower prays for the entry of a judgment against Defendant, as follows:
                    5           A.         For actual damages in the amount of $6,918.29.
                    6           B.         Interest at the highest rate allowed by law from the relative dates to the date
                    7 of judgment.
                    8           C.         For costs of this action; and/or for such other and further relief as the Court
                    9 deems just and proper.
                   10               DATED this 30th day of July 2021.
                   11                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                   12
                   13
                                                                    By:          s/ Andrew B. Kleiner
                   14                                                            Julie E. Maurer
                                                                                 Andrew B. Kleiner
                   15                                                            Attorneys for Plaintiff Mayflower
                                                                                 Transit, LLC
                   16
                        34313-148
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4838-5818-4433.1                                   4
